Name: 2002/434/EC: Commission Decision of 22Ã March 2001 approving the single programming document for Community structural assistance under ObjectivesÃ 1 andÃ 2 to the National Computerisation Programme in France (notified under document number C(2001) 652)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  EU institutions and European civil service;  economic policy;  financing and investment;  cooperation policy;  Europe
 Date Published: 2002-06-14

 Avis juridique important|32002D04342002/434/EC: Commission Decision of 22 March 2001 approving the single programming document for Community structural assistance under Objectives 1 and 2 to the National Computerisation Programme in France (notified under document number C(2001) 652) Official Journal L 156 , 14/06/2002 P. 0051 - 0053Commission Decisionof 22 March 2001approving the single programming document for Community structural assistance under Objectives 1 and 2 to the National Computerisation Programme in France(notified under document number C(2001) 652)(Only the French text is authentic)(2002/434/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 15(5) thereof,After consulting the Committee on the Development and Conversion of Regions, the Committee pursuant to Article 147 of the Treaty and the Committee on Agricultural Structures and Rural Development,Whereas:(1) Articles 13 et seq. of Title II of Regulation (EC) No 1260/1999 lay down the procedure for preparing and implementing single programming documents.(2) Article 15(1) and (2) of Regulation (EC) No 1260/1999 provides that, after consultation with the partners referred to in Article 8 of the Regulation, the Member State may submit to the Commission a development plan which is treated as a draft single programming document, and which contains the information referred to in Article 16 of the Regulation.(3) Under Article 15(5) of Regulation (EC) No 1260/1999, on the basis of the regional development plan submitted by the Member State and within the partnership established in accordance with Article 8 of that Regulation, the Commission is to take a decision on the single programming document, in agreement with the Member State concerned and in accordance with the procedures laid down in Articles 48 to 51.(4) The French Government submitted to the Commission on 28 April 2000 an acceptable draft single programming document for the National Computerisation Programme, fulfilling the conditions for Objectives 1 and 2 pursuant to Articles 3(1) and 4(1) of Regulation (EC) No 1260/1999 and qualifying for transitional support under Objectives 1 and 2 pursuant to Article 6(1) and (2) of that Regulation. The draft contains the information listed in Article 16 of the Regulation, and in particular a description of the priorities selected and an indication of the financial contribution from the European Regional Development Fund (ERDF) and the other financial instruments to be used to implement the plan.(5) The date of submission of the draft which was considered acceptable by the Commission constitutes the date from which expenditure under the plan is eligible. Under Article 52(4) of Regulation (EC) No 1260/1999, as an acceptable plan was submitted between 1 January and 30 April 2000, the date from which expenditure under the plan is eligible is 1 January 2000. Under Article 30 of the Regulation, it is necessary to lay down the final date for the eligibility of expenditure.(6) The single programming document has been drawn up in agreement with the Member State concerned and within the partnership.(7) The Commission has satisfied itself that the single programming document is in accordance with the principle of additionality.(8) Under Article 10 of Regulation (EC) No 1260/1999, the Commission and the Member State are required to ensure, in a manner consistent with the principle of partnership, coordination between assistance from the Funds and from the EIB and other existing financial instruments.(9) The EIB has been involved in drawing up the single programming document in accordance with the provisions of Article 15(5) of Regulation (EC) No 1260/1999 and has declared itself prepared to contribute to its implementation in conformity with its statutory provisions.(10) The financial contribution from the Community available over the entire period and its year-by-year breakdown are expressed in euro. The annual breakdown should be consistent with the relevant financial perspective. Under Article 7(7) of Regulation (EC) No 1260/1999, the Community contribution has already been indexed at a rate of 2 % per year. Under Article 7(7) and Article 44(2) of the Regulation, the Community contribution may be reviewed at mid-term, and not later than 31 March 2004, to take account of the effective level of inflation and the allocation of the performance reserve.(11) Provision should be made for adapting the financial allocations of the priorities of this single programming document within certain limits to actual requirements reflected by the pattern of implementation on the ground, in agreement with the Member State concerned,HAS ADOPTED THIS DECISION:Article 1The single programming document for the National Computerisation Programme in France for the period 1 January 2000 to 31 December 2006 is hereby approved.Article 21. In accordance with Article 19 of Regulation (EC) No 1260/1999, the single programming document includes the following elements:(a) the strategy and priorities for the joint action of the Structural Funds and the Member State; their specific quantified targets; the ex-ante evaluation of the expected impact, including on the environmental situation, and the consistency of the priorities with the economic, social and regional policies and the employment strategy of France. The priorities are as follows:1. non-material investments in computerisation;2. material investments required to carry out the project;3. technical assistance;(b) a summary description of the measures planned to implement the priorities, including the information needed to check compliance with the State aid rules under Article 87 of the Treaty;(c) he indicative financing plan specifying for each priority and each year the financial allocation envisaged for the contribution from each Fund and indicating separately the funding planned for the regions receiving transitional support under Objective 1 and the total amounts of eligible public or equivalent expenditure and estimated private funding in the Member State. The total contribution from the Funds planned for each year for the single programming document is consistent with the relevant financial perspective;(d) the provisions for implementing the single programming document including designation of the managing authority, a description of the arrangements for managing the single programming document and the use to be made of global grants, a description of the systems for monitoring and evaluation, including the role of the Monitoring Committee and the arrangements for the participation of the partners in that Committee;(e) the ex-ante verification of compliance with additionality and information on the transparency of financial flows.2. The indicative financing plan puts the total cost of the priorities selected for the joint action by the Community and the Member State at EUR 34666666 for the whole period and the financial contribution from the Structural Funds at EUR 19333333.The resulting requirement for national resources of EUR 15333333 from the public sector can be partly met by Community loans from the European Investment Bank and other lending instruments.Article 31. The total assistance from the Structural Funds granted under the single programming document amounts to EUR 19333333. The procedure for granting the financial assistance, including the financial contribution from the Funds for the various priorities included in the single programming document, is set out in the financing plan annexed to this Decision.2.>TABLE>3. In the case of the Objective 1 appropriations, during implementation of the financing plan, the total cost or Community financing of a given priority may be adjusted in agreement with the Member State by up to 25 % of the total Community contribution to the single programming document throughout the programme period, up to a maximum of EUR 60 million, without altering the total Community contribution referred to in paragraph 1.In the case of the Objective 2 appropriations, during implementation of the financing plan, the total cost or Community financing of a given priority may be adjusted in agreement with the Member State by up to 25 % of the total Community contribution to the single programming document throughout the programme period, up to a maximum of EUR 30 million, without altering the total Community contribution referred to in paragraph 1.Article 4The date from which expenditure shall be eligible is 1 January 2000. The closing date for the eligibility of expenditure shall be 31 December 2008.Article 5This Decision is addressed to the French Republic.Done at Brussels, 22 March 2001.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.